           Case 2:20-cv-00551-RSM-BAT Document 6 Filed 04/30/20 Page 1 of 3




 1                                                       Hon. Chief Judge Ricardo S. Martinez
                                                       Hon. Magistrate Judge Brian A Tsuchida
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10 BHARATBHAI ISHWARBHAI PATEL

11                                     Petitioner,
                                                       NO. 2:20-cv-00551-RSM-BAT
                       v.
12
                                                       Stipulated Motion and Order
     WILLIAM P. BARR, et al.,
13                                                     to Dismiss and Lift Stay
                                       Respondents.    Note on Motion Calendar:
14
                                                       April 29, 2020
15

16
            Petitioner Bharatbhai Ishwarbhai Patel (Mr. Patel) and Respondents stipulate
17
     and move to dismiss Mr. Patel’s habeas petition and lift the stay of removal under
18
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and Local Civil Rule 10(g), without fees
19
     or costs. Mr. Patel’s habeas petition sought review of the procedures that led to
20
     U.S. Citizenship and Immigration Services’ (USCIS) determination (and an
21
     immigration judge’s affirmation of the determination) that he lacked a credible fear
22
     of persecution if he returned to India. Dkt. no. 1. He also sought and obtained an
23
     "# $###"""#"#'                    &&'
       *8 !"#                                                  %"$# 
24                                                                        #&"#  
                                                                                      
           Case 2:20-cv-00551-RSM-BAT Document 6 Filed 04/30/20 Page 2 of 3




 1 order temporarily staying his removal. Dkt. nos. 2 & 3. USCIS has since placed

 2 Mr. Patel in full removal proceedings. As such, he is no longer subject to an order

 3 of removal and the Court’s order staying removal should be lifted. Accordingly, the

 4 parties stipulate as follows:

 5          1. Mr. Patel’s habeas petition is dismissed without prejudice;

 6          2. This Court’s temporary stay of Mr. Patel’s removal [dkt. no. 3] is lifted;

 7              and

 8          3. All parties shall bear their own attorney fees and costs.

 9          DATED this 29th day of April 2020.

10                                                     Respectfully submitted,

11                                                     BRIAN T. MORAN
                                                       United States Attorney
12
                                                       s/Kyle A. Forsyth
         s/ Adam W. Boyd
13                                                     KYLE A. FORSYTH, WSBA #34609
         ADAM W. BOYD, WSBA #49849
                                                       Assistant United States Attorney
         Law Offices of Adam W. Boyd
14                                                     United States Attorney’s Office
         621 Pacific Ave., Suite 209
                                                       700 Stewart Street, Suite 5220
         Tacoma, Washington 98402
15                                                     Seattle, Washington 98101-1271
         Phone: 253-212-3375
                                                       Phone: 206-553-7970
         Email: Adam@awblawoffice.com
16                                                     Fax:     206-553-4067
                                                       Email: kyle.forsyth@usdoj.gov
         Attorney for Petitioner
17                                                     Attorneys for Respondents
18

19          IT IS SO ORDERED.

            DATED: April 30th, 2020
20

21
                                                           A
                                                         Hon. Ricardo S. Martinez
22                                                       Chief United States District Judge

23
     "# $###"""#"#'                 &&'
       *8 !"#                                              %"$# 
24                                                                    #&"#  
                                                                                  
           Case 2:20-cv-00551-RSM-BAT Document 6 Filed 04/30/20 Page 3 of 3




 1                                           !##"!%
                    The undersigned hereby certifies I electronically filed the foregoing with
 2
     the Clerk of the Court using the CM/ECF system, which will send notification of
 3
     such filing to the following CM/ECF participant(s):
 4

 5
   $"66342,:5
 6 1(.075(9(9(),(575+3/-38
   1(.0kyle.forsyth@usdoj.gov
 7

 8
            Dated this 29th day of April 2020.
 9

10

11                                                     /s/ Adam W. Boyd
                                                       Law Offices of Adam W. Boyd
12                                                     621 Pacific Ave., Suite 209
                                                       Tacoma, WA 98402
13

14

15

16

17

18

19

20

21

22

23
     "# $###"""#"#'                        &&'
       *8 !"#                                                     %"$# 
24                                                                           #&"#  
                                                                                         
